                  IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF PUERTO RICO


 IVAN A. DIAZ-CARABALLO,

      Petitioner,
                                              Civil No. 16-2494 (FAB)
                   v.                               related to
                                             Criminal No. 14-164 (FAB)
 UNITED STATES OF AMERICA,

      Respondent.


                            OPINION AND ORDER

BESOSA, District Judge.

     Before the Court is Iván A. Díaz-Caraballo’s (“Petitioner” or

“Díaz-Caraballo”) motion to vacate, set aside, or correct sentence

in Criminal No. 14-164 pursuant to 28 U.S.C. § 2255 (“section

2255”).   (Civil Docket No. 1.)      For the reasons set forth below,

the Court DENIES Díaz-Caraballo’s motion to vacate his sentence.

(Civil Docket No. 1.)

I.   BACKGROUND

     On December 11, 2014, Díaz-Caraballo was charged with sixty-

six (66) other co-defendants in a six count Superseding Indictment.

(Criminal No. 14-164.)        Díaz-Caraballo was charged with: (1)

conspiracy   to   possess    with   intent    to   distribute   controlled

substances within 1,000 feet of a protected location, in violation

of 21 U.S.C. §§ 841(a)(1), 846 and 860 (“count one”); (2) aiding

and abetting in the possession/distribution of heroin within 1,000
Civil No. 16-2494 (FAB)                                                             2

feet    of    a    protected      location,    in      violation   of   21      U.S.C.

§§ 841(a)(1), 860 and 2 (“count two”); (3) aiding and abetting in

the possession/distribution of cocaine base within 1,000 feet of

a protected location, in violation of 21 U.S.C. §§ 841(a)(1), 860

and    2     (“count     three”);    (4)      aiding      and   abetting     in   the

possession/distribution of cocaine in violation of 21 U.S.C. §§

841(a)(1), 860 within 1,000 feet of a protected location, and 2

(“count        four”);      (5)      aiding         and     abetting       in      the

possession/distribution of marijuana in violation of 21 U.S.C.

§§ 841(a)(1), 860 and 2 (“count five”), within 1,000 feet of a

protected location, and (6) conspiracy to possess firearms in

furtherance of drug trafficking crime in violation of 18 U.S.C.

§ 924(o) (“count six”).           (Criminal No. 14-164, Docket No. 1144 at

pp. 6-27.)

       On May 14, 2015, Díaz-Caraballo pled guilty to conspiracy to

possess with intent to distribute at least 400 grams but less than

500 kilograms of cocaine.           (Criminal No. 14-164, Docket No. 1646.)

As part of the plea agreement, Díaz-Caraballo received a 2-level

enhancement because the offense was committed within a protected

location and a 3-level reduction for accepting responsibility.

(Criminal No. 14-164, Docket No. 1650.) With a total offense level

of 22 and a Criminal History Category of I the parties agreed to

recommend      a    sentence      within   a    range      of   37-46   months     of
Civil No. 16-2494 (FAB)                                                          3

imprisonment. (Id.) On August 26, 2015, the Court sentenced Díaz-

Caraballo to 37 months of imprisonment, followed by 6 years of

supervised release, and a special monetary assessment of $100.00.

(Criminal No. 14-164, Docket No. 1824.)            Judgment was entered that

same day.   (Criminal No. 14-164, Docket No. 1825.)                Díaz-Caraballo

did not file an appeal.

      On August 15, 2016, Díaz-Caraballo filed a Motion Under 28

U.S.C. § 2255 to Vacate, Set Aside or Correct Sentence.                     (Civil

No. 1.)     On   February     1,    2017,   the   United   States     of   America

(“Respondent” or “the Government”) filed a Response in Opposition.

(Civil No. 12.)        On February 24, 2017, Petitioner filed a Reply.

(Civil No. 13.)

II.   STANDARD OF REVIEW

      Pursuant to 28 U.S.C. § 2255, “[a] prisoner in custody under

sentence of a court established by [an] Act of Congress . . . may

move the court which imposed the sentence to vacate, set aside or

correct the sentence.”             28 U.S.C. § 2255(a).        “[T]he statute

provides for post-conviction relief in four instances, namely, if

the Petitioner’s sentence (1) was imposed in violation of the

Constitution,     or    (2)   was     imposed     by   a   court    that    lacked

jurisdiction, or (3) exceeded the statutory maximum, or (4) was

otherwise subject to collateral attack.”               David v. United States,
Civil No. 16-2494 (FAB)                                                      4

134 F.3d 470, 474 (1st Cir. 1998) (citing Hill v. United States,

368 U.S. 424, 426-27 (1962)).

III. DISCUSSION

     Díaz-Caraballo moves to vacate, set aside or correct his

sentence   on    the   following    grounds:    (1)    Amendment    794;   (2)

ineffective     assistance   of    counsel;    (3)    sentencing   disparity.

(Civil Docket Nos. 1, 1-1 and 13.)

     A.    United States Sentencing Commission Amendment 794

           Díaz-Caraballo claims entitlement to the retroactive

application of the United States Sentencing Guidelines’ Amendment

794. Petitioner contends that Amendment 794 was intended as a

clarifying amendment and that it is retroactively applicable to

direct appeals and section 2255 motions.             (Civil Docket Nos. 1-1

at p. 1, and 13 at pp. 1-5.)

           Amendment 794 modified the commentary to U.S.S.G. §

3B1.2, which provides a downward adjustment to the offense level

of a defendant that had a minimal or minor role in the criminal

activity for which she was charged.            See Paz-Álvarez v. United

States Civ. No. 16-1792, 2017 WL 1957002 at *5 (D.P.R. April 25,

2017) (quoting United States v. Cobb, 248 F.Supp.3d 637, 638 (E.D.

Pa. 2017)).     “Most notably, Amendment 794—which went into effect

on November 1, 2015—added a list of factors that a court should

consider   in   determining   whether    to    decrease    an   individual's
Civil No. 16-2494 (FAB)                                                 5

offense level under § 3B1.2.”    Id.      See U.S.S.G. Supp. App. C.

Amend. 794.     Amendment 794 is not retroactively applicable on

collateral review, however, and is not a cognizable claim under

section 2255.    See Shepard-Fraser v. United States, Cr. No. 09-

113, 2017 WL 1386333 at *2 (D.P.R. April 18, 2017).            See also,

Chávez-Ramírez v. United States, No. 16-00456, 2016 WL 6634866 at

*3 (D. Haw. Nov. 8, 2016); United States v. Ochoa-Alapisco, No. 14-

378, 2016 WL 6561554, at *2 (D. Minn. Nov. 3, 2016); Ruiz-Loya v.

United States, No. 16-405, 2016 WL 5717881, at *3 (W.D. Tex. Sept.

30, 2016); United States v. Gillispie, No. 16-316, 2016 WL 5402781,

at *2 n.4 (E.D. Ky. Aug. 26, 2016).

          Díaz-Caraballo’s   contention    that    Amendment    794   was

intended as a clarifying amendment and is retroactively applicable

to section 2255 motions, is misplaced.            In United States v.

Quintero-Leyva, 823 F.3d 519 (9th Cir. 2016) the Ninth Circuit

Court of Appeals held that Amendment 794 applied “retroactively to

direct appeals.”    (Id. at 523).     The court of appeals did not

extend its holding to petitions for collateral relief.         See e.g.,

United States v. Sánchez, No. 14-078, 2017 WL 394095, at *3 (D.R.I.

Jan. 26, 2017) (Quintero-Leyva’s holding was specifically limited

to direct appeals); Johnson v. United States, No. 16-528, 2016 WL

6084018, at *2 (S.D. Ohio Oct. 17, 2016) (“[Quintero-Leyva] did
Civil No. 16-2494 (FAB)                                                           6

not hold that such relief is available on collateral review, and

other courts have concluded that it is not.”).

            Consequently, Petitioner’s request that Amendment 794 be

applied retroactively is meritless.

     B.     Ineffective Assistance of Counsel

            Díaz-Caraballo claims ineffective assistance of counsel

because she failed to postpone the sentencing hearing “until the

effective date of Amendment 794 on November 1st, 2015.”                       (Civil

Docket No. 1-1 at p. 3.) Díaz-Caraballo further alleges in his

Reply that “[c]ounsel had an obligation to pursue a “minor role”

adjustment prior to sentencing” and that he was “clearly prejudiced

by his counsel’s failure to pursue this adjustment during plea

negotiations.”        (Civil Docket No. 13 at p. 5.)

            In order to establish ineffective assistance of counsel,

Petitioner      must    prove       that   his     attorney’s    performance    was

deficient,      and    that   the    deficient     performance    prejudiced     his

defense.    See Strickland v. Washington, 466 U.S. 668, 687 (1984).

Under Strickland, the burden of proving counsel’s deficiency falls

squarely on the shoulders of the defendant, who must overcome “the

presumption that, under the circumstances, that challenged action

‘might     be   considered      sound      trial    strategy.’”    Id.   at    689.

Furthermore, failure to satisfy either prong of the Strickland

test is fatal.        See id. at 697.
Civil No. 16-2494 (FAB)                                                           7

                First,   Petitioner       alleges   that   his    counsel       was

ineffective because she failed to postpone his sentencing1 until

after     the    effective    date   of    Amendment   794,2   “which   had     the

potential to reduce movant’s sentence”.                (Civil Docket No. 1 at

p. 10.)      The record shows, however, that on May 14, 2015, Díaz-

Caraballo pled guilty pursuant to a Plea Agreement in which he

waived the opportunity to seek further adjustments or departures

to his offense level.3        (Criminal No. 14-164, Docket Nos. 1646 and

1650.)      Any attempt by counsel or by Petitioner to seek a minor-

role adjustment –or any other adjustment or departure not contained

in the plea agreement– would have constituted a material breach of

the plea agreement.          Therefore, it would be unreasonable to find

that Petitioner’s counsel was ineffective for failing to postpone

his sentencing hearing given that the Plea Agreement precluded any

Amendment       794   argument.      Consequently,     Petitioner’s     claim    of



1   Díaz-Caraballo’s sentencing hearing was held on August 26, 2015.

2   Amendment 794 went into effect on November 1, 2019.

3 “SENTENCE RECOMMENDATION:    The parties agree to recommend to the Court a
sentence as follows: should defendant fall under criminal history category I
the parties recommend a sentence within a range of 37-47 months of imprisonment.
Should defendant’s criminal history category be II or higher, the parties agree
to recommend a sentence within the applicable guideline range for the CHC for
a total offense level of (21). The parties agree that any recommendation for
a term of imprisonment below 37 months will constitute a breach of the plea
agreement. CRIMINAL HISTORY CATEGORY: The parties make NO stipulation as to
defendant’s Criminal History Category. 8. NO FURTHER ADJUSTMENTS OR DEPARTURES
The United States and the defendant agree that no further adjustments or
departures to the defendant’s base offense level shall be sought by the
parties.” (Criminal No. 14-164, Docket No. 1650 at p. 5.)
Civil No. 16-2494 (FAB)                                                                8

ineffective assistance of counsel because she failed to postpone

the sentencing hearing until the effective date of Amendment 794

fails.

               Díaz-Caraballo’s         claim    that    counsel    was    ineffective

because    she    did    not    secure    a     plea    agreement   that     took   into

consideration Petitioner’s allegedly minor role in the operation

is also flawed.         Courts have recognized that counsel’s assistance

in obtaining a plea agreement was ineffective when a plea offer

has been extended by the government and counsel fails to inform or

educate the defendant about the offer.4                  Alternatively, the courts

have found that there is ineffective assistance of counsel when

the defendant expressly states that she wishes to plead guilty in

order     to    avoid    a     trial,    but     her    counsel     misses     multiple

opportunities to accept or negotiate a plea bargain.                         See United

States v. Miranda, 50 F.Supp.3d 85 (D.P.R. 2014).

               Here, the record shows that the government extended a

plea offer to Petitioner, which he accepted. (Criminal No. 14-164,

Docket No. 1646.)            By entering into a plea agreement, Petitioner

received a reduced drug quantity stipulation, which in turn lowered



4 For example, in Lafler v. Cooper, 132 S.Ct. 1376 (2012), the Supreme Court
held that if a plea bargain has been offered, then the defendant has the right
to effective assistance of counsel when determining whether or not to accept
it. On the other hand, in Missouri v. Frye, 132 S.Ct. 1399 (2012), the Supreme
Court found that there was ineffective assistance of counsel when counsel
altogether failed to inform his client that there were plea offers on the table.
Civil No. 16-2494 (FAB)                                                        9

his sentence exposure, and a 3-level reduction for accepting

responsibility.     (Criminal No. 14-164, Docket No. 1650).             In his

2255 motion, Díaz-Caraballo does not allege that counsel failed to

instruct   him   adequately    as   to   the   plea       offer.    Therefore,

Petitioner has not shown that his attorney was, in fact, deficient

during the plea-bargaining stage, as required under the first prong

of Strickland.

           In    light   of   the   foregoing,      the    Court   finds    that

Petitioner’s     ineffective    assistance     of     counsel      claims   are

meritless.

     C.    Sentencing Disparity Claim

           Petitioner requests a reduction in sentence arguing that

after considering the factors in section 3553(a) his “guideline

sentence is greater than necessary to serve the objectives of

sentencing.”     (Civil Docket No. 13 at p. 6.)               A section 2255

motion, however, is not the adequate mechanism for presenting a

sentencing amendment reduction petition.5           See Rodríguez-Isaac v.

United States, Civil No. 14-1404, 2015 WL 4476218 at *3 (D.P.R.

July 22, 2015).     Consequently, Petitioner’s sentencing amendment

reduction is DENIED.




5 The proper mechanism to request a sentencing amendment reduction is by a
Motion to Reduce Sentence under section 3582(c)(2). See 18 U.S.C. § 3582.
Civil No. 16-2494 (FAB)                                              10

III. CONCLUSION

     For the reasons stated, Petitioner Iván A. Díaz-Caraballo’s

Motion under 28 U.S.C. § 2255 (Civil No. 1) is DENIED.         This case

is   DISMISSED    with   prejudice.    Judgment   shall   be    entered

accordingly.

     If Díaz-Caraballo files a notice of appeal, no certificate of

appealability shall issue because Díaz-Caraballo has not made a

substantial showing of the denial of a constitutional right.        See

28 U.S.C. § 2253(c)(2).

     IT IS SO ORDERED.

     San Juan, Puerto Rico, June 14, 2019.


                                      s/ Francisco A. Besosa
                                      FRANCISCO A. BESOSA
                                      UNITED STATES DISTRICT JUDGE
